Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Ruprecht (Reg. No. 69448) on 3/26/2021.

The application has been amended as follows: 

Claim 18. (Currently Amended) A servo control device configured to control a servo motor configured to drive a shaft of a machine tool or an industrial machine using feedforward control, the servo control device comprising: 
a memory storing a learning machining program; and 
at least one processor configured to execute the learning machining program to: 
calculate a position error value based on a difference between a position command and a position feedback value, 
generate a velocity command based on the position error value, 
generate first optimized coefficients by performing machine learning on a transfer function of a position feedforward calculation unit,
calculate a position feedforward term based on the position command and the first optimized coefficients 

calculate a velocity error value based on a difference between the position- feedforward-controlled velocity command and a velocity feedback value, 
generate a torque command based on the velocity error value, 
generate second optimized coefficients by performing machine learning based on the first optimized coefficients and a transfer function of a velocity feedforward calculation unit,
calculate a velocity feedforward term based on the position command and the second optimized coefficients 
compensate the torque command by the velocity feedforward term to obtain a velocity-feedforward-controlled torque command.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 11-21 (herein renumbered, respectively, as claims 1, 3, 2, 6-16, 4-5, and 17-20) are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:
perform machine learning related to optimization of the coefficients of a first feedforward calculation unit among the at least two feedforward calculation units; and after the machine learning related to optimization of the coefficients of the first feedforward calculation unit is performed, perform machine learning related to optimization of the coefficients of a second feedforward calculation unit among the at least two feedforward calculation units based on the optimized coefficients of the first feedforward calculation unit obtained by the machine learning (supported in the pre-grant publication of the instant application at e.g. ¶¶ [0013], [0023], [0050]-[0052], [0086]-[0088], [0100]-[0102], [0106]-[0107]), as specified in the context of independent claim 1
performing machine learning related to optimization of the coefficients of a first feedforward calculation unit among the at least two feedforward calculation units; and after the machine learning related to optimization of the coefficients of the first feedforward calculation unit is performed, performing machine learning related to optimization of the coefficients of a second feedforward calculation unit among the at least two feedforward calculation units based on the optimized coefficients of the first feedforward calculation unit obtained by the machine learning (supported in the pre-grant publication of the instant application at e.g. ¶¶ [0013], [0023], [0050]-[0052], [0086]-[0088], [0100]-[0102], [0106]-[0107]), as specified in the context of independent claim 11 (herein renumbered as claim 12);
generate first optimized coefficients by performing machine learning on a transfer function of a position feedforward calculation unit, calculate a position feedforward term based on the position command and the first optimized coefficients, … generate second optimized coefficients by performing machine learning based on the first optimized coefficients and a transfer function of a velocity feedforward calculation unit, calculate a velocity feedforward term based on the position command and the second optimized coefficients (supported in the pre-grant publication of the instant application at e.g. ¶¶ [0013], [0023], [0050]-[0052], [0086]-[0088], [0100]-[0102], [0106]-[0107]), as specified in the context of independent claim 18 (herein renumbered as claim 17).
 
The Examiner was persuaded by the arguments filed 3/1/2021 regarding the above limitations, see pages 20-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.J.B/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125